PER CURIAM
Defendant pleaded guilty to attempted assault in the second degree. ORS 161.405. The trial court included in the sentence a $500 unitary assessment. Defendant appeals, assigning error to the inclusion of the unitary assessment. According to defendant, the statute that authorizes the imposition of a unitary assessment, ORS 137.290(2)(b), does not apply to attempt crimes. The state concedes error. We accept the concession.
ORS 137.290(2)(b) provides that “[t]he unitary assessment shall include * * * $500 if the crime of conviction is a crime found in ORS chapter 163.” Although the crime of second-degree assault is defined in ORS 163.175 — and thus may be a “crime found in ORS chapter 163” — the crime of attempted second-degree assault is not.
Conviction affirmed; unitary assessment vacated; remanded for resentencing.